1

2

3

4

5

6                       UNITED STATES DISTRICT COURT

7                      EASTERN DISTRICT OF CALIFORNIA

8

9    JASON EDWARD SOMERVILLE, as              No.   2:18-cv-02033-JAM-EFB
     Trustee of the Saint Andrews
10   Trust, and E. GREG SOMERVILLE,
     Beneficiary of the Saint Andrews
11   Trust,                                   ORDER GRANTING DEFENDANTS’
                                              MOTION TO DISMISS
12                Plaintiffs,
13        v.
14   WELLS FARGO BANK, N.A. and THE
     BANK OF NEW YORK MELLON f/k/a THE
15   BANK OF NEW YORK, as Trustee for
     the WORLD SAVINGS REMIC TRUST,
16   MORTGAGE PASS THROUGH
     CERTIFICATES, SERIES 16 and DOES
17   1-100, inclusive,
18                Defendants.
19

20       This matter is before the Court on Wells Fargo Bank, N.A.

21   and The Bank of New York Mellon’s (collectively, “Defendants”)

22   Motion to Dismiss for failure to state a claim upon which relief

23   can be granted.   Mot., ECF No. 5.     Jason Edward Somerville, as

24   trustee of the Saint Andrews Trust, and E. Greg Somerville,

25   beneficiary of the Saint Andrews Trust (collectively,

26   “Plaintiffs” filed an opposition to Defendants’ motion, ECF No.

27   7, to which Defendants replied, ECF No. 8.      After consideration

28   of the parties’ briefing on the motion and relevant legal
                                        1
1    authority, the Court GRANTS Defendants’ Motion to Dismiss.1

2                               I.     BACKGROUND

3         Sunil Wadhwa borrowed $712,500 from World Savings Bank, FSB

4    on July 16, 2004 (“the Loan”).       Compl., Ex. A, ECF No. 1-1, pp.

5    22–39.   The Loan was secured by a Deed of Trust recorded against

6    a property located at 4916 Saint Andrews Drive, Stockton, CA

7    95219 (“the Property”).     Id.   World Savings Bank served as the

8    original lender and loan servicer, while Golden West Savings

9    Association Service Company served as the trustee.         Compl., ECF

10   No. 1-1, ¶ 6.    Around May 2007, Wachovia acquired Golden West.

11   Compl. ¶ 7.     Wells Fargo Bank acquired Wachovia the following

12   year and began to service Wadhwa’s loan.       Id. ¶¶ 7–8.

13        The Complaint alleges that the Loan was sold to the World

14   Savings REMIC Trust, Mortgage Pass-Through Certificates, Series

15   16 (“WSR 16 Trust”) on or before August 19, 2004.          Id. ¶ 10.

16   Plaintiffs assume this because Golden One reported it securitized

17   $24.5 billion of originated loans in 2004.         Id.   Based on this

18   assumption, Plaintiffs allege that Wadhwa’s Loan was not among

19   the assets Wells Fargo acquired in 2008, and Wells Fargo has no

20   beneficial interest in the Loan.       Id. ¶ 12.   Plaintiffs further
21   allege that the Deed of Trust has never been reassigned from

22   World Savings to another entity, including the trust to which

23   they allege it was sold.     Id. ¶ 17.

24        In September 2010, Wadhwa executed a grant deed conveying

25   the Property to Savun Phon for $1.00 in consideration.          Id. ¶ 21;

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for October 16, 2018.
                                      2
1    Compl., Ex. D, ECF No. 1-1, pp. 193–95.      Phon, in turn, executed

2    a grant deed conveying the Property to Jason Somerville for an

3    undisclosed amount in January 2011.      Compl. ¶ 22; Compl., Ex. D,

4    ECF No. 1-1, pp. 196–201.

5           In January 2014, Wells Fargo appointed NDEX West, LLC as the

6    substitute trustee.     Compl. ¶ 23; Compl., Ex. F, ECF No. 1-1, p.

7    206.   That same month, after Wadhwa defaulted on his obligations

8    under the Loan, NDEX recorded a notice of default.       Compl. ¶ 24;

9    Compl., Ex. G, pp. 208–11.      In April 2014, NDEX recorded a Notice

10   of Trustee’s Sale, followed by a Trustee’s Deed Upon Sale

11   memorializing a foreclosure sale to Wells Fargo recorded in

12   November 2014.     Compl., Exs. H–I, pp. 213–18.   NDEX rescinded the

13   sale in December 2014.      Compl., Ex. J, pp. 220–22.   In June 2015

14   and January 2016, NDEX West recorded two additional notices of

15   trustee’s sale.     Compl. ¶ 28; Compl., Exs. J–K, pp. 224–28.

16   Wells Fargo purchased the Property at foreclosure sale in

17   December 2016 for $637,503.16.      Compl. ¶ 29. Compl., Ex. M, pp.

18   230–32.     Wadhwa owed $1,093,192.23 on the Loan at the time of the

19   foreclosure sale.     Id.

20                                II.   OPINION
21          A.   Motion to Dismiss

22          Plaintiff’s Complaint includes claims for Wrongful

23   Foreclosure, Quiet Title, and Cancellation of Instruments.

24   Compl. ¶¶ 32–59.     Defendants move to dismiss all three claims,

25   arguing: (1) Plaintiffs lack standing; (2) Plaintiffs’ loan

26   securitization theory fails as a matter of law; (3) Plaintiffs’
27   claims are preempted by the Home Owners Loan Act; and

28   (4) Plaintiff fails to state a claim under each of the three
                                          3
1    causes of action.   Mot. at 4–12.

2             1.     Standing

3        Wells Fargo instituted a foreclosure of Property in 2014

4    after Wadhwa defaulted on his mortgage.       Although Plaintiffs

5    received a grant deed from Phon, they did not assume Wadhwa’s

6    debt obligations under the Loan.        Defendants argue that

7    Plaintiffs lack standing to challenge the foreclosure because

8    they are not borrowers or intended third-party beneficiaries.

9    Mot. at 4–5.   Plaintiffs agree that Wadhwa must be joined as a

10   party, but failed to do so before the time to amend the

11   Complaint as a matter of right expired.       Opp’n at 11.

12       Standing is “an essential and unchanging part of the case-

13   or-controversy requirement of Article III.”       Lujan v. Defs. of

14   Wildlife, 504 U.S. 555, 560 (1992).       A non-party to a contract

15   does not have standing to enforce the contract or to bring tort

16   claims based on the contractual relationship.       Hatchwell v. Blue

17   Shield of California, 244 Cal. Rptr. 249, 253 (Ct. App. 1988).

18   Similarly, a third party who incidentally benefits from a

19   contract lacks standing to enforce the contract.        Paul’s Pak,

20   Inc., 754 F. Supp. 2d 1120, 1133 (N.D. Cal. 2010).
21       The Court finds that Plaintiffs, who are not parties to the

22   Loan, lack standing to challenge the foreclosure.        See, e.g.,

23   Ambers v. Wells Fargo Bank, N.A., No. 13-CV-03940 NC, 2014 WL

24   883752, at *4 (N.D. Cal. Mar. 3, 2014); Edwards v. Wells Fargo

25   Bank, N.A., No. CV 13-201-ABC PLA, 2013 WL 3467215, at *7 (C.D.

26   Cal. July 9, 2013).   Cf. Shetty v. Deutsche Bank Nat’l Tr. Co.,
27   No. H044194, 2018 WL 5318300, at *5 (Cal. Ct. App. Oct. 29,

28   2018) (holding that the non-borrower holder of a grant deed
                                         4
1    lacked standing to preemptively challenge a nonjudicial

2    foreclosure).    Even if the Court granted Plaintiffs’ request to

3    belatedly join Wadhwa, Plaintiffs themselves would still lack

4    standing.    Accordingly, the Court must dismiss Plaintiffs’

5    claims.
                 2.   Failure to State a Claim
6
         Plaintiffs’ Complaint similarly fails to plead sufficient
7
     “facts to state a claim to relief that is plausible on its
8
     face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
9
     The primary basis for their challenge—the Loan may have been
10
     securitized—relies entirely on conclusory assumptions rather
11
     than factual allegations.     Indeed, the exhibits Plaintiffs
12
     attached to their Complaint indicate that Wells Fargo is the
13
     current beneficiary of the 2004 Deed of Trust, as its
14
     acquisition of Wachovia included that bank’s prior acquisition
15
     of World Savings.    Compl., Ex. F.
16
         Even if the Loan had been securitized, “[c]ourts have held
17
     that securitization allegations cannot form the basis of a
18
     wrongful foreclosure claim, because they merely create a
19
     separate contract, distinct from [the borrower’s] debt
20
     obligations under the note, and do not change the relationships
21
     of the parties in any way.”     Gosal v. Wells Fargo Bank, N.A.,
22
     No. 218CV00908JAMACPS, 2018 WL 2984875, at *4 (E.D. Cal. June
23
     14, 2018), adopted by 2:18-CV-00908-JAM-AC (E.D. Cal. Aug. 15,
24
     2018) (citing Reyes v. GMAC Mortg. LLC, No. 2:11–CV–100 JCM RJJ,
25
     2011 WL 1322775, at *2 (D. Nev. Apr. 5, 2011)); see also Tagoia
26
     v. Wells Fargo Bank, N.A., No. 17-CV-06777-YGR, 2018 WL 3377967,
27
     at *5 (N.D. Cal. July 11, 2018) (“a defendant bank does not
28
                                        5
1    invalidate its ability to enforce the terms of a deed of trust

2    if the loan is assigned to a ... [REMIC]”).

3        Plaintiffs’ conclusory and speculative allegations do not

4    pass muster under Twombly and Iqbal. The Court also finds that

5    any attempt to amend the Complaint would be futile and therefore

6    this Motion to Dismiss is granted with prejudice.

7        B.    Sanctions

8        The Court issued its Order re Filing Requirements (“Order”)

9    on July 25, 2018.     ECF No. 2-2.    The Order limits memoranda in

10   support of and in opposition to motions to dismiss to fifteen

11   pages and reply memoranda in support of motions to dismiss to

12   five pages.    The Order also states that an attorney who exceeds

13   the page limits must pay monetary sanctions of $50.00 per page

14   and that the Court will not consider any arguments made past the

15   page limit.    Defendants’ reply memorandum exceeds the page limit

16   by one page.    The Court has not considered any arguments made

17   after page five of the reply brief.          The Court ORDERS Defendants’

18   counsel to pay $50.00 in sanctions.          Sanctions shall be paid to

19   the Clerk of the Court within five days of the date of this

20   Order.
21                                III.    ORDER

22       For the reasons set forth above, the Court GRANTS WITH

23   PREJUDICE Defendants’ Motion to Dismiss.

24       IT IS SO ORDERED.

25   Dated:   November 27, 2018

26
27

28
                                           6
